In an action to re*790cover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Joseph, J.), dated November 15, 1999, which deemed that discovery was complete and directed the plaintiff to file a note of issue within 90 days.
Ordered that the appeal is dismissed, without costs or disbursements.
The certification conference order at issue did not decide a motion made on notice. It is therefore not appealable as of right, and leave to appeal has not been granted. Thus, the appeal must be dismissed (see, CPLR 5701 [a] [2]; Cohalan v Johnson Elec. Constr. Corp., 105 AD2d 770). Sullivan, J. P., Krausman, Goldstein and Schmidt, JJ., concur.